El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
La calidad de vida en nuestros grandes y apretados cen-tros urbanos se agrava cada vez más por la congestión vehicular y la escasez de áreas verdes de recreo. Los organis-mos gubernamentales encargados de atender y remediar estos males mediante planificación adecuada no siempre han tenido éxito.
HH
El Ing. Carlos Rodríguez —propietario de un solar ubi-cado en la Calle Estado Núm. 700, esquina Fernández Juncos, Santurce, distrito zonificado comercial (C-2)— decidió construir un edificio comercial de dos (2) plantas para de-dicarlo al uso de oficinas profesionales, excepto médicas. No obstante proyectar exclusivamente ese uso, el 5 de mayo de 1989 el Arq. Jorge Fossas presentó en la Adminis-tración de Reglamentos y Permisos (A.R.Pe.) una Solicitud de Conformidad con el Reglamento de Zonificación (Núm. 88-18-C-732-SPA) para obtener una variación que fuera consistente en disminuir el número requerido de estacio-namientos para todo el edificio original que se construiría y, además, reducir la distancia reglamentaria del patio posterior. El 25 de agosto, A.R.Pe. concedió la variación a base de la concepción original, esto es, que el edificio se utilizaría todo para oficinas profesionales, excepto médicas. Mediante esa acción se disminuyó el número re-querido de estacionamientos de quince (15) a doce (12).
*950Posteriormente, el ingeniero Rodríguez, mediante per-miso otorgado el 28 de diciembre de 1988 (Solicitud Núm. 88-18-G-556-SPA), inició su construcción, de dimensiones de 61'-6" por 41-3". Durante la misma, a partir de 5 de abril de 1989, Pablo Morales, vecino y miembro de la Aso-ciación de Residentes de Miramar, Inc. (Asociación), soli-citó urgentemente la intervención de A.R.Pe. aduciendo que la construcción violaba el requisito de patio delantero respecto a la Calle Estado. El 22 de mayo, Roberto Fuertes, otros vecinos de Miramar y el párroco de la Academia Per-petuo Socorro, comunicaron también a A.R.Pe. su oposición al establecimiento de un negocio que vendiera bebidas al-cohólicas en el edificio y solicitaron que se les informara si A.R.Pe. había concedido algún permiso para tal uso.
En réspuesta a estas oposiciones, el 1ro de junio el Director Regional de A.R.Pe., Ing. Calixto Lebrón Monclova, le informó a Fuertes que el edificio tenía aprobación para ser utilizado en sus dos (2) plantas para oficinas profesio-nales, excepto médicas. Además le indicó que A.R.Pe. man-tendría vigilancia e iniciaría la acción correspondiente en caso de que se estableciera otra actividad distinta a la aprobada en el anteproyecto.
Así las cosas, el 30 de agosto, el ingeniero Rodríguez radicó en A.R.Pe. la Solicitud Núm. 89-18-E-532-SPC, para remodelar el interior de la primera planta. La apro-baron ese día y la expidieron el 13 de septiembre. En octu-bre, el Arq. Felipe A. Amador, en representación de Puerto Rico Seven, Inc., pidió el permiso de uso. (Solicitud Núm. 88-18-9-556-SPC). Lo aprobaron el 6 de octubre y, natu-ralmente, para el uso propuesto de oficina. El 1ro de diciembre, el Director Interino de la Oficina Regional de A.R.PE. en San Juan dejó sin efecto ese permiso hasta que se celebrara una vista administrativa el 18 y el 19 de diciembre.
*951Estructuralmente hablando, según construido, el edifi-cio posee un patio delantero hacia la Ave. Fernández Juncos que se usa como área de estacionamiento para once (11) vehículos, incluyendo uno (1) para personas impedidas. Con referencia a la mencionada vía pública, su lateral de-recho colinda con un solar vacante; el lado izquierdo —co-rrespondiente al patio delantero hacia la Calle Estado-queda pegado a la acera, y el posterior, un patio de 12'-10", llega hasta la colindancia con el Solar Núm. 704, donde enclava una residencia de dos (2) plantas. Este último solar, al igual que el resto de las propiedades en la calle hasta el Expreso Muñoz Rivera y la Carr. Núm. 2, se en-cuentra zonificado R-5.
Con relación a la Calle Estado, existe un acceso al área del estacionamiento; la pared colindante con la acera es sólida, sin ninguna entrada al negocio; en la pared posterior existe una sola puerta de acero (no es de uso público); en ese patio hay otro espacio (número 12) para estacionar otro vehículo, y en el posterior está la subestación eléctrica interna. En la otra esquina opera una estación de gasolina.
Subsiguientemente, el 20 de febrero, A.R.Pe. revocó el permiso de construcción para remodelar la primera planta. Ese dictamen no fue por infringir la reglamentación sobre patios y estacionamientos, sino fundamentado en las obje-ciones siguientes: (a) mala ubicación de un letrero ilumi-nado; (b) falta de un sistema adecuado de disposición de basura, y (c) incluirse en el plano un uso de cafetería pro-hibido por la See. 14.02(32) del Reglamento dé Zonificación (Reglamento de Planificación Núm. 4, Junta de Planifica-ción de Puerto Rico, 1969). Esta sección dispone que en un distrito C-2 sólo pueden establecerse cafeterías si el solar donde ubica el local o estructura a utilizarse no colinda lateralmente con un distrito residencial.
Entretanto, Puerto Rico Seven, Inc. solicitó un mandamus del Tribunal Superior para obligar a A.R.Pe. conce-*952derle un permiso de uso y así poder operar un colmado vecinal con el expendio de bebidas alcohólicas selladas. El 19 de abril de 1990 el tribunal accedió (Hon. Ángel G. Her-mida, Juez).
Contemporáneamente, contra la negativa de A.R.Pe. to-dos apelaron —Roberto E. Fuertes, la Asociación y Puerto Rico Seven, Inc.— ante la Junta de Calidad Ambiental. Esta consolidó y resolvió que A.R.Pe. erró al revocar el per-miso de construcción para la remodelación. Concluyó que Fuertes y la Asociación no demostraron los perjuicios oca-sionados por la construcción y operación del negocio, ni cómo les afectaba el uso y disfrute de sus propiedades. La Junta, de Calidad Ambiental estimó crucial que su dueño,, ingeniero Rodríguez, escogió como frente la colindancia con la Ave. Fernández Juncos y, por ende, tanto el edificio como el solar colindan con un distrito R-5 por la parte posterior y no lateral. Por tales motivos autorizó el uso para un col-mado vecinal con expendio de bebidas alcohólicas selladas {convenience store).
Fuertes, la Asociación y A.R.Pe. pidieron, sin éxito, reconsideración, i(1) Solicitaron entonces revisión al Tribunal Superior, Sala de San Juan. Dicho foro (Hon. Arnaldo López Rodríguez, Juez) la declaró sin lugar. A solicitud de Fuertes y la Asociación, expedimos certiorari.
*953En múltiples ocasiones “hemos sostenido que las conclusiones e interpretaciones de los organismos administrativos especializados merecen gran consideración y respeto y que su revisión judicial se limita a determinar si la agencia actuó arbitraria o ilegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción”. Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). “[D]ebe[mos] ser cautelosos al intervenir con dichas determinaciones.” Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992). Sin embargo, esa deferencia no significa que hayamos renunciado nuestra función revisora en instancias apropiadas y meritorias, pues en “el supuesto de que la agencia administrativa hubiese cometido algún error en la aplicación de la ley, esa actuación no sería válida”. Del Rey v. J.A.C.L., 107 D.P.R. 348, 355 (1978).
La tesis inicial de los peticionarios Fuertes y la Asociación descansa en el predicado de que el solar en controversia colinda lateralmente con un distrito residencial. Como disposición legal aplicable invocan la See. 14.08(2) del Reglamento de Zonificación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 88, que dispone:
Cuando el solar esté situado en la misma manzana y de frente al mismo lado de una vía que solares incluidos en un distrito residencial se requerirá un patio delantero con fondo no menor al requerido para el distrito residencial.!(2) (Énfasis suplido.)
*954Aducen que el patio que colinda con la Calle Estado es delantero y, al no guardarse las distancias reglamentarias, Puerto Rico Seven, Inc. violó la transcrita Sec. 14.08.
Un análisis de las disposiciones reglamentarias aplica-bles revela que es inconsecuente precisar si dicho patio es delantero o lateral; cualquiera que fuera su clasificación, Puerto Rico Seven, Inc. tenía que guardar la distancia re-querida para patios delanteros. Nos explicamos.
Si concluyéramos que es delantero, era necesario que cumpliera los requisitos de medida para tales patios. Además, el solar tendría un patio lateral colindando con un distrito residencial. Por otro lado, si el patio colindante con la Calle Estado fuera lateral, aplicaría la Sec. 19.08 del Reglamento de Zonifieación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1969), pág. 80, que dispone que “[cjualquier patio lateral o parte del mismo que linde con una vía se considerará patio delantero y cumplirá con los requisitos de tamaño para patios delanteros en este distrito”. (Enfasis suplido.) Vemos, pues, como, independientemente de que Puerto Rico Seven, Inc. haya escogido el patio que colinda hacia la Ave. Fernández Juncos como delantero (tal como alega ante nos y concluyó la Junta), o el que colinda con la Calle Estado (como argumentan los peticionarios), incumplió con la Sec. 11.08 del Reglamento de Zonifieación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 85, que fija las medidas de un patio delantero.(3)
No obstante, en vista de que los peticionarios Fuertes y la Asociación alegan que siendo el patio delantero el que colinda con la Calle Estado se violó la See. 14.02(32) del Reglamento de Zonifieación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto *955Rico, 1989), pág. 85, es menester establecer cuál es el de-lantero y así determinar los laterales. El inciso 32 dispone:
Restaurante, cafetería, fuente de soda, barra o cafetín, [puede operarse en un distrito de zonificación C-2] siempre que el solar donde ubique el local o estructura a utilizarse para estos propósitos no colinde lateralmente con un distrito residencial. (Énfasis suplido.)
A su vez, el aludido reglamento define patio delantero:
Espacio abierto, desocupado u ocupado, con estructuras o usos permitidos, entre la línea de la vía y la proyección paralela a ésta de la extremidad más próxima del edificio y que se ex-tiende hasta las líneas laterales del solar. El fondo de dicho patio es la distancia mínima horizontal entre la línea de la vía y la extremidad del edificio más inmediato a ésta. See 2.01(100) del Reglamento de Zonificación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 16.
Vemos, pues, que tanto el espacio entre la Ave. Fernán-dez Juncos y el edificio construido, como el espacio entre la Calle Estado y el edificio construido, son patios delanteros. Como corolario, a tenor con el citado reglamento, los patios opuestos son posteriores. Es ineludible concluir que el solar en controversia reglamentariamente tiene dos (2) patios de-lanteros y dos (2) patios posteriores; ninguno lateral. A igual conclusión llegó la Junta de Calidad Ambiental en su Resolución de 14 de mayo de 1991 (Caso Núm. 90-044-AE). En consecuencia, Puerto Rico Seven, Inc. no violó la Sec. 14.02(32), pero sí la Sec. 19.09 del citado
III.
Aclarado este extremo, concentremos en el número re-glamentario de estacionamientos según el uso original-mente propuesto de dos (2) plantas para oficinas profesio-nales, excepto médicas. Se recordará que el ingeniero Rodríguez sometió y obtuvo de A.R.Pe. una variación para *956el patio posterior y una reducción de los estacionamientos de quince (15) a doce (12) para todo el edificio.
Los peticionarios Fuertes y la Asociación argumentan que según el testimonio de su perito, Ing. Herman L. Gui-llermety, a tenor con la Sec. 70.03 del Reglamento de Zoni-ficación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 16, el número de estacionamientos necesarios varía dependiendo de los usos. En su estudio, en lo pertinente, Guillermety concluyó que: (a) utilizando el segundo piso para oficinas profesio-nales, excepto médicas, y el primer piso para colmado, más una tercera parte para almacén, requería diecinueve (19) estacionamientos; (b) utilizando el segundo piso para ofici-nas profesionales, excepto médicas, y el primer piso para cafetería con colmado y almacén requeriría veinticuatro (24) estacionamientos.
Sobre este mismo aspecto, por mandato del tribunal de instancia, la Junta de Calidad Ambiental realizó un cómputo. Reveló que si la primera planta del edificio se utilizara para almacén en una tercera parte y para col-mado, y la segunda planta para oficinas profesionales, ex-cepto médicas, el número requerido sería dieciocho (18). Bajo el supuesto de que la primera planta se dedicara a almacén en una tercera parte, a cafetería, a oficina, a col-mado (en proporción a los metros cuadrados correspon-dientes a cada actividad), y la segunda planta a oficinas profesionales, excepto médicas, se requerían veintitrés (23) espacios de estacionamiento.
Es evidente que estos cálculos de la Junta son muy diferentes al número que A.R.Pe. fijó antes de aprobar la va-riación solicitada.(4) Se debe a que en el referido cómputo la Junta tomó en consideración un uso de colmado vecinal distinto al que A.R.Pe. consideró al conceder la variación. *957Para justificar su dictamen, la Junta de Calidad Ambiental nos dice:
En materia de estacionamientos la práctica administrativa se ha caracterizado por ser flexible, debido principalmente a la escasez de terrenos. En el sector donde ubica el caso de autos muchos de los locales carecen de estacionamiento. No permite cumplir a cabalidad con los requisitos reglamentarios la cabida limitada de muchos solares, por lo que las variaciones suelen ser comunes. Alegato en réplica a solicitud de certiorari, pág. 8.
No nos convence. La Sec. 82.06 del Reglamento de Lotificación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989) visualiza, como factores a considerarse al conceder variaciones,(5) los siguientes:
1. La magnitud de la variación es la necesaria para asegu-rar la viabilidad del uso permitido y no es viable considerar otras alternativas para salvar el problema presentado.
2. La variación solicitada no afectará adversamente entre otros, los siguientes factores:
a. La disponibilidad de infraestructura
b. El contexto en el que ubica
c. El ambiente de la calle
d. La seguridad y tranquilidad de los vecinos
3. Se logra un desarrollo urbano más compacto.
4. La densidad o intensidad solicitada no lleva convertir el distrito en otro.
5. La variación solicitada es cónsona con los propósitos de la disposición reglamentaria que se solicita sea modificada, así como con la política pública.
El Informe sobre Acuerdo Adoptado por el Director de la Oficina Regional de San Juan de 25 de agosto de 1988 y la *958Resolución de la Junta de Calidad Ambiental no revelan que consideraran ninguno de los factores enumerados en el Reglamento. Además, surge que la variación concedida fue para el uso total de oficinas profesionales, en sus dos (2) plantas, excepto médicas.
IV
Nuestra más reciente casuística refleja una tendencia judicial apuntalada en dos (2) enfoques.
Primero, solamente avalar variaciones concedidas por A.R.Pe. en situaciones realmente extraordinarias y meritorias. Fuertes, Guillermety v. A.R.Pe, 130 D.P.R. 971 (1992); A.R.P.E. v. J.A.C.L., 124 D.P.R. 858 (1989); Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759 (1987). Nos fundamos en la necesidad de que “[l]a consecución de una mejor calidad de vida colectiva y el desenvolvimiento normal del orden social exigen, en lo posible, que el desa-rrollo urbano sea ordenado y configurado según las medi-das, reglamentos y leyes promulgadas”. Fuertes, Guiller-mety v. A.R.Pe., supra, pág. 979. A la postre, el uso indiscriminado de variaciones “podría destruir todo nues-tro esquema de zonificación y cambiar eventualmente las características de un distrito, planificado originalmente con una infraestructura pará ciertos usos”. A.R.P.E. v. J.A.C.L., supra, pág. 862.
La situación de autos no admite otra solución. El récord demuestra unas diferencias sustanciales en los cálculos de A.R.Pe. sobre el número reglamentario de estacionamientos. En la solicitud de variación original, A.R.Pe. señaló quince (15) estacionamientos y, posteriormente dispuso que, depen-diendo de los usos que se dieran al local, podrían ser diecio-cho (18) o veintitrés (23). Concediéndole a Puerto Rico Seven, Inc. el beneficio de exigirle sólo dieciocho (18) estacionamientos, subsistiría la realidad de que la variación concedida de doce (12) representa una disminución en un *959treinta por ciento (30%) de ese número —de su faz— excesiva.
Esa variación no se justifica. Origina problemas prove-nientes de personas que consumen bebidas y alimentos en los alrededores del negocio y frente a propiedades residen-ciales ocasionando bullicios; de clientes y suplidores que se estacionan en la Calle Estado y sobre las aceras obstaculi-zando el libre tránsito vehicular y peatonal; del impacto negativo que ocurre cuando hay conglomeración de auto-móviles y sus usuarios hacen uso indiscriminado de sus bocinas. No podemos olvidar el horario de operación del negocio (24 horas), lo cual genera un uso intenso e ininte-rrumpido que atrae personas ajenas al vecindario, alte-rando indudablemente la tranquilidad de esa zona residencial^(6)
Segundo, procede aplicar a Puerto Rico Seven, Inc. la norma de autoinflicción del daño como “imp[edimento a una] solicitud y concesión de una variación en casos en que el promovente —conociendo las limitaciones impuestas por los requisitos de zonificación— se coloca voluntariamente en una posición que le ocasiona perjuicio irrazonable”. Asoc. Res. Baldrich, Inc. v. J.P. de P.R., supra, pág. 772 y obras allí citadas. Véanse: Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 334 (1985); Fuertes, Guillermety v. A.R.Pe., supra. Veamos.
Se recordará que la variación concedida por A.R.Pe. dis-minuyó de quince (15) a doce (12) el número de estaciona-mientos del edificio. Posteriormente, A.R.Pe. calculó que dependiendo del uso de la primera planta se requerirían 8.69 o 14.07 estacionamientos; para la segunda planta, se-gún el uso de oficinas profesionales, excepto médicas, 8.80 *960estacionamientos. Puerto Rico Seven, Inc. erróneamente alega que los doce (12) estacionamientos que actualmente tiene el edificio le corresponden. No tiene razón. Aparte de que ese número viola el Reglamento de Lotificación, la va-riación concedida por A.R.Pe. fue para el edificio y todos sus usos, y se tomó en cuenta que el edificio se utilizaría en su totalidad para oficinas profesionales, excepto médicas. Ciertamente, antes de remodelar, Puerto Rico Seven, Inc. debió conocer que no habían suficientes espacios de esta-cionamiento para el uso proyectado y que la variación con-cedida no consideraba el mismo. Además, en cuanto a la Calle Estado, sabía que no cumplía con la distancia numé-rica para todo patio delantero. Voluntariamente asumió el riesgo de remodelar sin cumplir con tales reglamentos; ahora no puede reclamar derechos adquiridos.
Hay una ausencia total de circunstancias extraordina-rias y meritorias que justifiquen la variación. Esta no es válida por infringir directamente y afectar sustancial-mente los importantes factores y valores vecinales y am-bientales ínsitos en la reglamentación. Además, Puerto Rico Seven, Inc. descansó en una variación concedida para el edificio a base de un uso distinto al proyectado como medio para evadir el número reglamentario de estacionamientos. No podemos avalar tal conducta.
Una última aclaración. Coincidimos con la Junta de Ca-lidad Ambiental en que en el sector de Miramar hay escasez de terrenos; pero ciertamente es mayor la escasez de estacionamientos. La situación no es distinta a otros secto-res del área metropolitana, particularmente en San Juan, Santurce y Río Piedras, que sirvieron de fundamento para la Resolución RP-4-3-82 adoptando enmiendas al Reglamento de Zonificación (Núm. 4) sobre áreas de estacionamiento. Orden Ejecutiva Núm. 4055 de 22 de noviembre de 1982.

*961
Se dictará sentencia revocatoria.

El Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.

(1) Plantearon:
“A. Erró la Hon. Junta de Apelaciones al determinar que el solar donde en-clava Puerto Rico Seven, Inc., Calle Estado #700, no colinda lateralmente con mi distrito residencial.
“B. Erró la Hon. Junta de Apelaciones al no hacer determinaciones y/o definir el tipo de uso que se opera bajo el nombre de Puerto Rico Seven, Inc.
“C. Erró la Hon. Junta de Apelaciones al no hacer determinaciones al efecto sobre el requisito de estacionamientos, bien sea bajo el uso de colmado y oficinas profesionales excepto médicas o bajo el uso de cafetería y oficinas profesionales ex-cepto médicas.
“D. Erró la Hon. Junta de Apelaciones al determinar que la Asociación no pudo demostrar ‘los perjuicios ocasionados por la construcción u operación del uso, ni como se ha afectado el derecho del uso y disfrute de su propiedad’.
“E. Erró la Hon. Junta de Apelaciones al determinar que la Puerto Rico Seven, Inc. tiene derechos adquiridos.” Apéndice, págs. 19-20.


(2) Sobre patio delantero en un distrito residencial el Reglamento de Zonifica-ción (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 65, exige:
“11.08 Patio Delantero en Distritos R-5 — Se requerirá un (1) patio delantero con un fondo no menor de tres (3) metros, o de una quinta (1/5) parte de la altura del edificio, cual fuere mayor. El fondo del patio delantero requerido no incluirá la por-ción o franja del solar cedida o reservada para el futuro ensanche de la via, bajo las disposiciones sobre densidad poblacional establecidas para este distrito.”


(3) La inobservancia de los requisitos para el patio delantero del colindante con la Calle Estado fue admitido por el arquitecto Fossas, perito del recurrido Puerto Rico Seven, Inc., al ser confrontado con esta situación en las vistas en la Adminis-tración de Reglas y Permisos (A.R.Pe.). Apéndice, págs. 165-166.


(4) Según el Informe sobre Acuerdo Adoptado por el Director de la Oficina Regional de San Juan de 25 de agosto de 1988, los estacionamientos requeridos por el Reglamento de Lotificación (Reglamento de Planificación Núm. 4, Junta de Planifi-cación de Puerto Rico, 1989) eran quince (15).


(5) El Reglamento de Zonificación (Reglamento de Planificación Núm. 4, Junta de Planificación de Puerto Rico, 1989), pág. 21, define variación como:
“Autorización para utilizar una propiedad para un uso prohibido por las restric-ciones impuestas a una zona o distrito y que sólo se concede para evitar perjuicios a una propiedad que, debido a circunstancias extraordinarias, la aplicación estricta de la reglamentación equivaldría a una confiscación de la propiedad. Variación es sinó-nimo de concesión.” See. 2.01(148).


(6) Estos perjuicios surgen de los testimonios en la vista en A.R.Pe. del Ledo. Roberto Fuertes, el Sr. Francisco López, el Sr. Adrián Marrero, el Padre Armando Alvarez, el Sr. Andrés Romero y el policía Ramón González Figueroa. Determinacio-nes de Hecho, Oficial Examinador Miguel Mihaljevich, de 15 de febrero de 1990.
Ni A.R.Pe. ni la Junta de Calidad Ambiental hace mención a estos problemas en sus respectivas resoluciones, aún cuando los mismos son cruciales.